ORDER
This case came before the Court during a conference on May 23, 2001, with respect to the Superior Court’s certification order dated April 5, 2001. In light of the considerations set forth in our recent opinions of In re Christopher S., 2001 WL 533800, No.2000-212-A (R.I., filed May 15, 2001), and State v. Carcieri, 730 A.2d 11 (R.I.1999), and the eases cited therein, we are of the opinion that these same considerations and precedents apply in cases such as this one when the Attorney General has moved the Superior Court to certify questions of law to this Court under G.L.1956 § 9-24-27, just as they apply when the Superior Court itself, on its own motion or on the motion of one or more parties, is considering whether to certify questions of law to this Court.
Accordingly, we decline at this time to entertain the questions certified to us. Instead, we vacate the Superior Court’s April 5, 2001 order and remand this case to that court with directions for it to proceed with the underlying litigation in this case as if the Attorney General had not requested it to certify the questions set forth in the court’s April 5, 2001 order. In the context of this case, we believe that the trial justice was obliged in the first instance — with the assistance of the parties and others who may have an interest in the outcome — to attempt to address the issues raised by the certified questions as they might arise in the course of addressing and resolving the merits of the underlying lawsuit. In so doing, this Court, if necessary, will have the opportunity to review a complete record, including the learned trial justice’s decision(s) on any of the issues that may be presented to the court for decision. We therefore decline to respond to the certified questions and consequently remand this case to the Superior Court for further proceedings consistent with this order.